McCarthy v Williams (2019 NY Slip Op 03214)





McCarthy v Williams


2019 NY Slip Op 03214


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


494 CA 18-02353

[*1]CHANEL T. MCCARTHY, ESQ., AS SUCCESSOR TRUSTEE OF THE WORTH L. FARRINGTON TRUST #2, PLAINTIFF-APPELLANT,
vEDWARD J. WILLIAMS, JR., AND BRIANNE WILLIAMS, DEFENDANTS-RESPONDENTS. 


PHILLIPS LYTLE LLP, BUFFALO (JOANNA J. CHEN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
PERSONIUS MELBER LLP, BUFFALO (SCOTT R. HAPEMAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.) entered June 8, 2018. The order, among other things, granted defendants' motion for summary judgment dismissing the amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court